     Case 1:19-cr-00201-DAD-BAM Document 46 Filed 10/15/20 Page 1 of 2


 1   LAW OFFICE OF EMILY DELEON
     EMILY DELEON, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emily@lawdeleon.com

 5   Attorney for:
     LIODAM GONZALEZ
 6
                                     UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                        Case No. 1:19-cr-00201-DAD-BAM
10
                         Plaintiff
11
      LIODAM GONZALEZ,
12
                         Defendants.
13
                                                       STIPULATION AND ORDER TO
14                                                     CONTINUE SENTENCING
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE DALE A.
     DROZD, UNITED STATES DISTRICT JUDGE; AND THOMAS NEWMAN, ASSISTANT
17   UNITED STATES ATTORNEY:
18
            COMES NOW Defendant, LIODAM GONZALEZ, by and through his attorney of
19
     record, EMILY DELEON, hereby requesting that the Sentencing currently set for Monday,
20
     October 19, 2020 be continued to November 9, 2020. This request is based on counsel for Mr.
21
     Liodam Gonzalez currently being engaged in a felony jury trial in state court in Bakersfield,
22
     California.
23

24   IT IS SO STIPULATED.
                                                                 Respectfully Submitted,
25   DATED: 10/14/20                                             /s/ Emily Deleon______
26                                                               EMILY DELON
                                                                 Attorney for Defendant
27                                                               LIODAM GONZALEZ

28
                                                      1
     Case 1:19-cr-00201-DAD-BAM Document 46 Filed 10/15/20 Page 2 of 2


 1   DATED: 10/14/20                                           /s/Thomas Newman____
                                                               THOMAS NEWMAN
 2                                                             Assistant U.S. Attorney
 3

 4

 5                                             ORDER
 6
            Pursuant to the stipulation of the parties, the SENTENCING set for October 19, 2020 is
 7
     hereby continued to November 9, 2020 at 10:00 am.
 8

 9   IT IS SO ORDERED.
10
        Dated:    October 14, 2020
11                                                   UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
